                                                                                                                   r~Lt:lJ
"   AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case                                                           MAY 2 2 2019

                                          UNITED STATES DISTRICT Co ~U.il(..SJ.JUTHFHN
                                                                      ....l T CLERK US DISTRICT COURT
                                                                                       f)@,'TRICT OF CALIFORNIA
                                                                                                       I"'
                                              SOUTHERN DISTRICT OF CALIFORNIA                            -·--·-·····-J:'.1!1.. f ; _______
                                                                                                                                       DEPUTY
                                                                                                                                             .
                UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE .
                                     v.                                (For Offenses Committed On or After November I, 1987)

                 ALVARO CASTRO-MARTINEZ                                    Case Number:         19CR1447-DMS

                                                                       Amrutha Jindal FD
                                                                        Defendant's Attorney
    USM Number                       74424298

    D -
    THE DEFENDANT:
    IZI pleaded guilty to count(s)         1 of the Information

    D was found guilty on count( s)
        after a olea of not guiltv.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                           Count
    Title & Section                       Nature of Offense                                                               Number(s)
    18 USC 1546                           FRAUD AND MISUSE OF VISAS, PERMITS, AND OTHER                                      1
                                          ENTRY DOCUMENTS




        The defendant is sentenced as provided in pages 2 through                 2            of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
     D The defendant has been found not guilty on count(s)
                                                                              dismissed on the motion of the United States.

          Assessment: $100.00 ordered waived


     D JVTA Assessment*:
          *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
     IZI No fine                 D Forfeiture pursuant to order filed                                      , included herein.
            IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
     change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
     judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
     any material change in the defendant's economic circumstances.

                                                                        May22 2019
                                                                        Date oflmpo~ofSentence ~

                                                                                      ut.,-.
                                                                        HON. Dana M. Sabraw
                                                                        UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                ALVARO CASTRO-MARTINEZ                                                   Judgment - Page 2 of 2
CASE NUMBER:              19CR1447-DMS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED (52 Days).




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant must surrender to the United States Marshal for this district:


        D    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
        D    on or before
        D    as notified by the United States Marshal.
        D    as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

        Defendant delivered on


 at   ~~~~~~~~~~~~
                                           , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL



                                                                                                        19CR1447-DMS
